Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 09, 2021

The Court of Appeals hereby passes the following order:

A22A0138. GREGORY GRAY et al. v. CITIBANK, N.A. AS TRUSTEE FOR
    CMLTI ASSET TRUST.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, defendants Gregory and Earlene Gray appealed to the superior
court, which entered a writ of possession in favor of the plaintiff. The Grays then
filed this direct appeal. The plaintiff-appellee has filed a motion to dismiss, arguing
that the trial court’s order is not directly appealable. We agree.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, the Grays were required to follow the discretionary appeal
procedure to obtain review of the superior court’s order. See OCGA § 5-6-35 (a) (1);
English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995). Their failure to
follow this procedure deprives us of jurisdiction to consider this direct appeal.
Accordingly, the motion to dismiss is GRANTED and this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/09/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.